DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 1/27/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/27/21 has been entered in full. Claims 1 and 8 are amended. Claims 1-15 and 17-21 are pending.
The election without traverse of C16-V2A2E2-NH2 as the species of peptide amphiphile was previously acknowledged. The species reads on each pending claim.
Claims 1-15 and 17-21 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/27/21).
The rejection of claims 1-9 at pg 3-4 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the scope of the SHH protein to be used in the claimed method.
The rejection of claims 1-9 at pg 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al (2016) is withdrawn in view of the amendments to the claims that exclude administration by application to the pelvic ganglia, which encompasses cavernous nerve application as taught by Choe, limiting the administration to application to the hypogastric, pelvic, or ancillary nerve, or to the rhabdosphincter of the subject, none of which is taught by Choe.

New rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehemann et al, 1 April 2017, Journal of Urology. Volume 197, Issue 4S. The earliest date to which the instant application claims priority is 5/11/18.
Claim 1 as amended encompasses a method of treating and/or preventing stress urinary incontinence (SUI) in a subject comprising administering to the subject a composition including a sonic hedgehog (SHH) protein and a delivery vehicle, wherein the SHH protein comprises a SHH protein of SEQ ID NO: 1 (which is human SHH), and wherein the composition is administered by applying to one or more sites selected from a group including the rhabdosphincter.
Hehemann teaches that "[r]emoval and injury of rhabdosphincter muscle during prostatectomy surgery is a leading cause of stress urinary incontinence" and that SHH is "an important regulator of muscle in another urogenital organ, the penis, and have developed innovative peptide amphiphile nanofiber hydrogel delivery of SHH protein to regenerate penile smooth muscle, post prostatectomy. If similar SHH signaling mechanisms regulate rhabdosphincter function, then this technology may be applied to regenerate rhabdosphincter muscle post prostatectomy. We hypothesize that SHH protein is critical for human rhabdosphincter homeostasis and regeneration and have examined this hypothesis in human rhabdosphincter tissue" (see Introduction and 
Claim 2 limits the delivery vehicle of claim 1 to one selected from a group including peptide amphiphiles, which as set forth above is used in the hydrogel taught by Hehemann. As such, the teachings of Hehemann also anticipate claim 2.
Claim 7 limits the method of claim 1 to one wherein the subject is administered to the subject at a time point in relation to prostatectomy, either prior to, at the time of, or following. As set forth above, the teachings of Hehemann are directed to treatment of a post-prostatectomy subject, which meets the limitation here regarding following prostatectomy. As such, the teachings of Hehemann also anticipate claim 7.
Claim 8 limits the method to one wherein composition promotes regeneration of one or more tissues of the subject selected from striated muscle tissue, pelvic ganglia tissue, hypogastric nerve tissue. This wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hehemann et al (1 April 2017, Journal of Urology. Volume 197, Issue 4S), as applied to claims 1 and 2 above, and further in view of Choe et al (2016). Acta Biomaterialia. 32: 89-99; available on-line 14 January 2016 (cited on the 4/20/20 IDS).
Claims 3-6 limit the delivery vehicle of the method of claim 1 or 2 to one that comprises one or more peptide amphiphiles, and the peptide amphiphile of each claim encompasses the elected species under consideration, C16-V2A2E2-NH2. Claim 6, depending from claim 1, specifically recites this species. While Hehemann teaches that "we have developed innovative peptide amphiphile nanofiber hydrogel delivery of SHH protein to regenerate penile smooth muscle, post prostatectomy" (Introduction), also referred to as a "previously developed peptide amphiphile nanofiber hydrogel delivery of SHH" (Conclusion), Hehemann does not further describe the composition of the peptide amphiphile in this hydrogel. 
16-V2A2E2-NH2); see page 91, section 2.11. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method for treating and/or preventing SUI taught by Hehemann that anticipates claim 1 or 2 (described above), and modify it to use the hydrogel taught by Choe comprising the peptide amphiphile C16-V2A2E2-NH2. The person of ordinary skill in the art would have been motivated to do this and have had a reasonable expectation of success in using it because Hehemann specifically refers to "the previously described hydrogel" and Choe teaches such a previously described hydrogel that is used for treatment of the same subjects, i.e., post-prostatectomy subjects. Thus, such a modified method represents a simple and predictable use of an earlier prior art reference to provide subject matter referenced but not fully described in a later prior art reference. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hehemann et al (1 April 2017, Journal of Urology. Volume 197, Issue 4S), as applied to claim 1 above, and further in view of Hoyland et al (2014. Rev Urol. 16(4): 181-188).
Claim 9 limits the method of claim 1 to one wherein the subject is aged and/or diabetic. The specification further defines an aged subject as one "over the age of 50 years old" (¶ 91, published application). While Hehemann teaches post-prostatectomy subjects, Hehemann does not specify that any of such patients are aged and/or diabetic.
Hoyland reviews the "etiology and prevention" of urinary incontinence in post-radical prostatectomy patients (see title). Hoyland teaches that "Prostate cancer is the most common cancer in men over age 50 years" (pg 181). Hoyland further teaches that 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method for treating and/or preventing SUI taught by Hehemann that anticipates claim 1 (described above), and modify it to apply to an patient over the age of 50 (i.e., aged) having prostate cancer as taught by Hoyland. In view of the teachings of Hoyland that prostate cancer is the most common form of cancer over the age of 50, and that the rhabdosphincter is at risk of damage from prostatectomy and is integral to postoperative continence, the person of ordinary skill in the art would immediately recognize that the method of treating and/or preventing SUI taught by Hehemann would be applicable to an aged patient as recited in the instant claims. Such a modified method merely represents applying a method of treatment taught for a broad patient population (i.e., post-prostatectomy patients) to an art-recognized subset of said population (i.e., aged post-prostatectomy patients) to which the treatment would be applicable. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Claims 10-15 and 17-21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646